Dismissed and Memorandum Opinion filed March 12, 2009







Dismissed
and Memorandum Opinion filed March 12, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00205-CV
____________
 
SUVOBRATA ASTEVE@ SAHA
and RICHARD MARTIN, Appellants
 
V.
 
ANAPURNA MALLEABLES PRIVATE LTD., 
VINDHYA VASINI OVERSEAS PRIVATE
LTD.
and SHREE LALITA GREENLAND PRIVATE
LTD., Appellees
 

 
On Appeal from the
133rd District Court
Harris County, Texas
Trial Court Cause No. 2006-17157
 

 
M E M O R A N D U M   O P I N I O N




This is
an appeal from a judgment signed October 27, 2008.  On February 27, 2009, appellants
Suvobrata
ASteve@ Saha and Richard Martin filed a motion to
dismiss their appeals because they have settled their claims against
appellees.  See Tex. R. App. P.
42.1.  The motion is granted.  By separate order, this appeal was
severed from the appeal filed by Saiful ABob@ Karim under appellate case number,
14-09-00112-CV, which will now be styled  Saiful ABob@ Karim v. Anapurna
Malleables Private Ltd., Vindhya Vasini Overseas Private Ltd., and Shree Lalita
Greenland Private Ltd.  The appeal
filed under number 14-09-00112-CV remains pending before this Court.  
Accordingly,
this appeal, filed by appellants Suvobrata ASteve@ Saha and Richard Martin, is ordered
dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.